Gueery, J.,
concurring specially. If, as the jury found in this case, Smith gave to Fischer the right to blast, dig, and remove certain rock from Smith’s land and in pursuance of such parol agreement Fischer entered upon the land of Smith and incurred expense preparing such rock for removal, the title to such rock so prepared for removal was in Fischer, and an easement in the land to the extent and for the purpose of removing such rock therefrom became vested in Fischer; and while the right to further continue the digging and removal of such rock could be terminated at any time by Smith, or automatically became terminated upon the death *797of Smith, the title to the rock clug before such cancellation continued in Fischer, and the easement or right to enter upon said land for this single purpose remained in Fischer; and it was not a trespass for Fischer to enter upon Smith’s land for this purpose. Especial^ is this true when it appears that Fischer desisted upon objection being made.